SMDL# 01-028
August 28, 2001
Dear State Medicaid Director:
In September 2000, the Centers for Medicare & Medicaid Services (CMS), the agency
formerly known as the Health Care Financing Administration, awarded a contract to
Actuarial Research Corporation (ARC), with a subcontract to the University of
Maryland's Center for Health Program Development and Management (CHPDM), to
provide technical assistance to states concerning health-based risk adjustment
payment systems for Medicaid. Both organizations have experience consulting with
organizations that have successfully developed and implemented risk adjustment
payment models. The primary objective of the project is to assist states in creating
equitable payment systems for their managed care organizations and prepaid health
plans by risk adjusting payments using health status and other characteristics of
Medicaid beneficiaries.
On Sunday, October 14, 2001, from 3:00 p.m. to 5:00 p.m., CMS invites you, or a
designee, to attend an executive level session on this topic for State Medicaid
Directors at the fall American Public Human Services Association meeting at the
Hyatt Regency Bethesda in Bethesda, Maryland. John Kaelin, executive director of
CHPDM, will facilitate this session, which will include a reactor panel of your
colleagues who have successfully implemented risk adjustment payment models. The
discussion will provide practical information about the opportunities and risks of
adopting a health-based risk adjustment payment system.
Currently, 10 states have implemented comprehensive health based risk adjustment
payment systems. The CHPDM surveyed these states about their experiences and, in
April 2001, held the first of two intensive forums with these states. The second
forum will be held in September 2001. The goal of the forums is to address key
issues that states must tackle when moving to risk adjustment payment systems.
State staff exchanged information on issues, challenges, experiences, tools, and the
information systems capacity needed to implement risk adjustment payment models.
The product of these forums will be a comprehensive guidance manual for states on
choices and challenges they may face when developing and implementing these
systems.
If you want to learn more about risk adjustment and its principles or are preparing to
implement a risk adjustment payment methodology, you will greatly benefit from
this session. Please call John Mark Young, CMS Project Officer, at (410) 786-0505 by
October 5, 2001, to confirm your, or a designee's attendance. Also, feel free to call
John if you have questions about this session.
Sincerely,
/s/
Dennis G. Smith
Center for Medicaid and State Operations

Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Officials
Sally McElroy
Associate Legislative Director
National Association of Counties

